Opinion by
Rice, P. J.,
We are not prepared to say that the construction given to *76the will of William Tibben in tbe able opinion of tbe court below overruling tbe exceptions is not tbe true construction. It seems unnecessary, however, to discuss or to decide that question in the present appeal, for whatever may be the true construction of William Tibben’s will, the distributee thereunder could not be awarded the fund for distribution in the adjudication of the estate of Hester Ann Tibben without proving that the fund consisted of money derived from the sale of the property of her husband under the power given in his will. The evidence utterly fails to establish this fact with any degree of certainty. This is so clearly shown in the opinion of the learned auditing judge and the opinion of the court overruling the exceptions, as to render a discussion of the evidence by us superfluous. We fully concur in their findings. It is unnecessary also to refer to the delay in perfecting this appeal, or to the objections that the appellants’ paper-book does not conform to our rules. The decree must be affirmed on the merits, even if these objections were out of the way.
The decree is affirmed and the appeal dismissed at the costs of the appellants.